 

 

 

 

 

 

__Z FILED ____ RECEIVED
ENTERED § _____SERVED ON
AO 86A (Rev. 01/09) Consent to Proceed Before a Magistrate Judge in a Misdemeanor Case COUNSELIPARTIES OF RECORD
UNITED STATES DISTRICT COURT DEC 18 2019
for the CLERK US DISTRICT COURT
District of Nevada DISTRICT OF NEVADA

United States of America ) b DEPUTY

v. )
BRYAN DAVID RHOADS ) Case No. 2:19-mj-00554-NJK

)
Defendant )

CONSENT TO PROCEED BEFORE A MAGISTRATE JUDGE IN A MISDEMEANOR CASE

A United States magistrate judge has explained to me the nature of the charges against me and the maximum penalty
that may be imposed on each charge if I am found guilty. The magistrate judge has also informed me of my right to a
lawyer, my right to a jury trial, and my right to be tried, judged, and sentenced before either a United States district judge
or a United States magistrate judge.

I consent to being tried before a United States magistrate judge, and I waive my rights to trial, judgment, and

sentencing by a United States district judge. PZ
OMT sant?

{
° Defendant's signature

 

'

Waiver of a Right to Trial by Jury

I waive my right to ajury trial.

  
    

pin

niiignt representative's signature

Ch rishphee Burhna AUSA

Governmept representative's printed name and title

The United States consents to the jury-trial waiver:

 

Waiver of a Right to Have 30 Days to Prepare for Trial

I waive my right to have 30 days to prepare for trial.

 

 

 

 

Defendant's signature
Robe O Gore E<—
Th Fe
Printed name of defendant's attorney (if any) Signature of defendant's attorney (if any)

Date: \2] iS] 14 Approved by: LE, Az
0 Judge's signature

 
